DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 17/179,975 filed on 02/19/2021. Claims 1-18 are pending in the office action.

Prior Art
Macready et al., (U.S. Pat. 9,875,215)
Macready is closest prior art. Macready discloses systems and methods formulate problems for solving by a quantum processor using hardware graph decomposition. A decomposition of a primal graph may be built in a first stage based on a hardware specific graph, and refined in a second stage by, for example, removing vertices from the decomposition. The hardware specific graph may be a graph that is specific to a piece of hardware, for instance a quantum processor comprising a plurality of qubits and couplers operable to communicatively couple pairs of qubits (see the abstract). The hardware specific graph may be a Chimera graph. The measure of the decomposition may be over the first representation of the decomposition. The measure of the decomposition over the first representation of the decomposition may be proportional to the length of the connected subgraphs the set of connected subgraphs. The measure of the decomposition may be over a second representation of the decomposition, the second representation of the decomposition may be a plurality of bags, and each bag may be a set of one or more variables represented at one or more qubit that includes a respective bag-width. The measure of the decomposition over the second representation of the decomposition may include a summation over the bag-width of the decomposition. The measure of the decomposition over the second representation of the decomposition may include a maximum bag-width of the bag-width of the decomposition. The measure of the decomposition may be over the second representation of the decomposition, and may include a maximum bag-width of a number of bag-widths of the decomposition. Sequentially adding a vertex in the primal graph to the decomposition may further include: finding a minimum cost qubit the hardware specific graph; and finding a weighted shortest path through a set of unused vertices in the hardware specific graph. The primal graph may be associated with a quadratic unconstrained binary optimization (QUBO) problem, the hardware specific graph may be representative of least one quantum processor that includes a plurality of qubits and a plurality of couplers (see col. 5, line 58 – col. 6, line 19 and also see fig. 5-6 and fig. 10, see descriptions).

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach the combination of limitations, comprise: determining an accepted subgraph by: setting the accepted subgraph to be the first candidate subgraph; mapping a quantum circuit comprising a plurality of logical qubits to the accepted subgraph; generating a second candidate subgraph of the hardware graph based on the accepted subgraph; mapping the quantum circuit to the second candidate subgraph; comparing fidelities of the accepted subgraph and the second candidate subgraph for the quantum circuit; if the fidelity of the second candidate subgraph is greater than the fidelity of the accepted subgraph, setting the accepted subgraph to be the second candidate subgraph; if the fidelity of the second candidate subgraph is less than or equal to the fidelity of the accepted subgraph, setting the accepted subgraph to be the second candidate subgraph with a time-dependent probability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851